                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                             BRIAN WHITAKER,
                                   7                                                         Case No. 19-cv-07183-SK
                                                         Plaintiff,
                                   8
                                                   v.                                        ORDER GRANTING MOTION TO
                                   9                                                         DISMISS AND DENYING MOTION TO
                                             KRIKOR ARAM OHANESSIAN, et al.,                 DECLINE SUPPLEMENTAL
                                  10                                                         JURISDICTION
                                                         Defendants.
                                  11                                                         Regarding Docket No. 11

                                  12            This matter comes before the Court upon consideration of the motion to dismiss filed by
Northern District of California
 United States District Court




                                  13   Defendants Krikor Aram Ohanessian, Jennifer Anne Monahan Ohanessian, and C&F Restaurant

                                  14   (collectively referred to as “Defendants”). Having carefully considered the parties’ papers,

                                  15   relevant legal authority, and the record in the case, and having had the benefit of oral argument,

                                  16   the Court hereby GRANTS IN PART AND DENIES IN PART Defendants’ motion for the

                                  17   reasons set forth below.

                                  18                                             BACKGROUND

                                  19            Plaintiff Brian Whitaker (“Plaintiff”) alleges that in September 2019, he went to the

                                  20   restaurant China Fun Express located at 211 Kearny Street in San Francisco, California, which is

                                  21   owned by Defendants. (Dkt. No. 1, ¶¶ 2-7, 12.) Plaintiff further alleges that he suffers from a C-4

                                  22   spinal cord injury, is a quadriplegic, and uses a wheelchair for mobility. (Id., ¶ 1.) He states that

                                  23   on the date of his visit, Defendants “failed to provide accessible dining surfaces.” (Id., ¶ 14.)

                                  24   Plaintiff does not allege facts to explain how the dining surfaces were inaccessible. Plaintiff

                                  25   brings a claim for injunctive relief under the Americans with Disabilities Act (“ADA”) and a

                                  26   claim for damages under the California Unruh Act, California Civil Code Section 51, et seq.

                                  27   ///

                                  28   ///
                                   1                                                  ANALYSIS

                                   2   A.      Applicable Legal Standard on Motion to Dismiss.
                                   3           A motion to dismiss is proper under Federal Rule of Civil Procedure 12(b)(6) where the

                                   4   pleadings fail to state a claim upon which relief can be granted. On a motion to dismiss under

                                   5   Rule 12(b)(6), the Court construes the allegations in the complaint in the light most favorable to

                                   6   the non-moving party and takes as true all material allegations in the complaint. Sanders v.

                                   7   Kennedy, 794 F.2d 478, 481 (9th Cir. 1986). Even under the liberal pleading standard of Rule

                                   8   8(a)(2), “a plaintiff’s obligation to provide the ‘grounds’ of his ‘entitle[ment] to relief’ requires

                                   9   more than labels and conclusions, and a formulaic recitation of the elements of a cause of action

                                  10   will not do.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (citing Papasan v. Allain,

                                  11   478 U.S. 265, 286 (1986)). Rather, a plaintiff must instead allege “enough facts to state a claim to

                                  12   relief that is plausible on its face.” Id. at 570.
Northern District of California
 United States District Court




                                  13           “The plausibility standard is not akin to a probability requirement, but it asks for more than

                                  14   a sheer possibility that a defendant has acted unlawfully. . . . When a complaint pleads facts that

                                  15   are merely consistent with a defendant’s liability, it stops short of the line between possibility and

                                  16   plausibility of entitlement to relief.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting

                                  17   Twombly, 550 U.S. at 557) (internal quotation marks omitted). If the allegations are insufficient to

                                  18   state a claim, a court should grant leave to amend, unless amendment would be futile. See, e.g.

                                  19   Reddy v. Litton Indus., Inc., 912 F.2d 291, 296 (9th Cir. 1990); Cook, Perkiss & Lieche, Inc. v. N.

                                  20   Cal. Collection Serv., Inc., 911 F.2d 242, 246-47 (9th Cir. 1990).

                                  21   B.      Defendants’ Motion to Dismiss.
                                  22           Defendant moves to dismiss Plaintiff’s claims on the ground that Plaintiff fails to allege

                                  23   facts sufficient to state a claim under the ADA or the Unruh Act. Namely, Plaintiff alleges the

                                  24   legal conclusion that Defendants failed to provide accessible dining surfaces but fails to allege any

                                  25   facts which, if true, would demonstrate this legal conclusion. The Court agrees. Plaintiff fails to

                                  26   allege where the purported barrier is located, in what manner the surface is inaccessible, and how

                                  27   Plaintiff was denied full and complete access to the restaurant’s services. Cf. Whitaker v. Reeder,

                                  28   2019 WL 6331386 (C.D. Cal. July 12, 2019) (finding allegation that defendant failed to provide
                                                                                            2
                                   1   accessible dining tables was insufficient to establish standing because he did not “allege[] what the

                                   2   barrier was (i.e., what was wrong with the table) and how Plaintiff’s disability was affected by the

                                   3   barrier (i.e., how Plaintiff personally suffered).”). Therefore, the Court GRANTS Defendants’

                                   4   motion to dismiss with leave to amend.

                                   5   C.     Defendants’ Alternative Motion to Decline Supplemental Jurisdiction over Unruh Act
                                              Claim.
                                   6
                                              Alternatively, Defendants move the Court to decline supplemental jurisdiction pursuant to
                                   7
                                       28 U.S.C. § 1367 over Plaintiff’s state-law claim under the Unruh Act. Although the Court is
                                   8
                                       granting Defendants’ motion to dismiss, the Court will address this alternative argument to
                                   9
                                       provide guidance if Plaintiff elects to file an amended complaint.
                                  10
                                              28 U.S.C. § 1367(a) provides that:
                                  11
                                                      in any civil action of which the district courts have original
                                  12                  jurisdiction, the district courts shall have supplemental jurisdiction
Northern District of California
 United States District Court




                                                      over all other claims that are so related to claims in the action within
                                  13                  such original jurisdiction that they form part of the same case or
                                                      controversy under Article III of the United States Constitution.
                                  14
                                       State-law claims form part of the same case or controversy as federal claims “when they derive
                                  15
                                       from a common nucleus of operative fact and are such that a plaintiff would ordinarily be expected
                                  16
                                       to try them in one judicial proceeding.” Kuba v. 1-A Agr. Ass’n, 387 F.3d 850, 855-56 (9th Cir.
                                  17
                                       2004) (quoting Trs. of the Constr. Indus. & Laborers Health & Welfare v. Desert Valley
                                  18
                                       Landscape & Maint., Inc., 333 F.3d 923, 925 (9th Cir.2003)). Here, Plaintiff’s claims under the
                                  19
                                       ADA and the Unruh Act derive from the same common nucleus of operative facts – Plaintiff’s
                                  20
                                       visit to the restaurant and the allegation that the dining surfaces were inaccessible. Therefore, the
                                  21
                                       Court shall exercise supplemental jurisdiction unless there is an applicable exception under
                                  22
                                       Section 1367(c). See Schutza v. Cuddeback, 262 F. Supp. 3d 1025, 1028 (S.D. Cal. 2017)
                                  23
                                       (“Supplemental jurisdiction is mandatory unless prohibited by § 1367(b), or unless one of the
                                  24
                                       exceptions in § 1367(c) applies.”).
                                  25
                                              A district court may decline to exercise supplemental jurisdiction over state-law claims
                                  26
                                       pursuant to Section 1367(c) where: (1) a novel or complex issue of state law is raised; (2) the
                                  27
                                       claim substantially predominates over the federal claim; (3) the district court dismisses the federal
                                  28
                                                                                         3
                                   1   claims; or (4) under exceptional circumstances. See 28 U.S.C. § 1367(c). In order to make this

                                   2   determination, courts should consider factors such as “economy, convenience, fairness, and

                                   3   comity.” Acri v. Varian Assocs., Inc., 114 F.3d 999, 1001 (9th Cir. 1997) (internal quotations and

                                   4   citations omitted).

                                   5          Defendants argue that the Court should decline to exercise supplemental jurisdiction under

                                   6   Section 1367(c)(2) because Plaintiff’s claims under the Unruh Act predominate and under Section

                                   7   1367(c)(4) because Plaintiff’s avoidance of California’s High Frequent Litigant Statute provides

                                   8   exceptional circumstances. The Court, however, finds that neither exception warrants the

                                   9   declination of supplemental jurisdiction.

                                  10          1.      State-Law Predominance.
                                  11          State issue predominate if they predominate “in terms of proof, of the scope of the issues

                                  12   raised, or of the comprehensiveness of the remedy sought[.]” United Mine Workers of Am. v.
Northern District of California
 United States District Court




                                  13   Gibbs, 383 U.S. 715, 726-27 (1966). Defendants argue that, because Plaintiff may obtain an

                                  14   award of damages under the California Unruh Act but can only recover injunctive relief under the

                                  15   ADA and because Plaintiff must demonstrate that he personally encountered the alleged barrier

                                  16   under the Unruh Act, state law issues predominate. Although some courts have held that Unruh

                                  17   Act claims predominate over claims under the ADA, this Court finds that those cases finding to

                                  18   the contrary are more persuasive. Compare Cuddeback, 262 F. Supp. 3d at 1030 (holding that

                                  19   monetary damages of $36,000 sought by a plaintiff under the Unruh Act substantially

                                  20   predominated over federal injunctive relief sought under the ADA) and Vogel v. Winchell’s Donut,

                                  21   252 F. Supp. 3d 977, 986 (C.D. Cal. 2017) (holding that a plaintiff’s state-law claims substantially

                                  22   predominated over an ADA claim because the remedies available under state law were more

                                  23   expansive and the ADA claim added no unique remedy to the suit), with Schoors v. Seaport Vill.

                                  24   Operating Co., LLC, 2017 WL 1807954 (S.D. Cal. May 5, 2017) (holding that although a

                                  25   plaintiff’s Unruh Act claim offered more comprehensive remedies than their ADA claim, the

                                  26   Unruh Act claim did not substantially predominate over the ADA claim because it involved

                                  27   identical facts, witnesses, and evidence) and Castillo-Antonio v. Hernandez, 2019 WL 2716289

                                  28   (N.D. Cal. June 28, 2019) (same).
                                                                                        4
                                   1          As the court in Castillo-Antonio reasoned:

                                   2                  Though the remedies Plaintiff seeks pursuant to his state-law claims
                                                      exceed those available under the ADA, the federal and state claims
                                   3                  involve nearly identical facts, witnesses, and evidence because
                                                      Plaintiff’s Unruh Act . . . claims are premised on proving a violation
                                   4                  of the ADA. . . . To prove his Unruh Act and CDPA claims, Plaintiff
                                                      need only make an additional showing of the particular occasions on
                                   5                  which he encountered the barrier or was deterred from visiting the
                                                      market to establish statutory damages. . . .Thus, even though the state-
                                   6                  law claims provide for more comprehensive remedies, they do not
                                                      substantially predominate over the ADA claim because the proof
                                   7                  required for both the state and federal claims is nearly identical.
                                   8   Castillo-Antonio, 2019 WL 2716289, at *7 (citations omitted). Similarly, here, the proof required

                                   9   for Plaintiff’s Unruh Act and ADA claims is nearly identical. Therefore, the Court finds that the

                                  10   Unruh Act claim does not predominate over the ADA claim.

                                  11          2.      Exceptional Circumstances.
                                  12          Defendants also argue that Plaintiff’s efforts to avoid the heightened procedural
Northern District of California
 United States District Court




                                  13   requirements of California’s High Frequent Litigant Statute provides exceptional circumstances to

                                  14   decline the exercise of supplemental jurisdiction. The High Frequent Litigant Statute, California

                                  15   Code of Civil Procedure § 425.50, imposes the following pleading requirements:

                                  16                  (1) complaint must allege whether it is filed by or on behalf of a high-
                                                      frequency litigator; (2) the number of complaints alleging a
                                  17                  construction related accessibility claim that were filed by the high
                                                      frequency litigator in the past twelve months; (3) the reason the high
                                  18                  frequency litigator was in the region of the defendant’s business; and
                                                      (4) the specific reason that the high frequency litigator desired access
                                  19                  to the defendant’s business. Cal. Code Civ. P. § 425.50(a)(4).
                                                      Additionally, a high frequency litigator must verify his complaint and
                                  20                  pay an additional filing fee. See Cal. Code Civ. P. § 425.50(b); Cal.
                                                      Gov. Code § 70616.5.
                                  21
                                       Johnson v. Morning Star Merced, LLC, 2018 WL 4444961, at *5 (E.D. Cal. Sept. 14, 2018).
                                  22
                                       Federal Courts have not applied these pleading requirements but instead apply the Federal Rules
                                  23
                                       of Civil Procedure. Castillo-Antonio, 2019 WL 2716289, at *9.
                                  24
                                              There is a split of authority among district courts within the Ninth Circuit on whether the
                                  25
                                       avoidance of California’s High Frequent Litigant Statute provides exceptional circumstances.
                                  26
                                       This Court finds persuasive the cases in the Northern District of California which have examined
                                  27
                                       this issue and found that there were no exceptional circumstances warranting declination of
                                  28
                                                                                         5
                                   1   supplemental jurisdiction. See Castillo-Antonio v. Hernandez, 2019 WL 2716289, at * 9 (finding

                                   2   that although comity concerns weigh in favor of declining supplemental jurisdiction,

                                   3   considerations of fairness and efficiency outweigh those concerns); Johnson v. Mariani, 2017 WL

                                   4   2929453 (N.D. Cal. July 10, 2017) (same). “[H]aving two proceedings, one in state court and one

                                   5   in federal court, to litigate nearly identical cases would be unduly inconvenient and unfair. An

                                   6   exercise of supplemental jurisdiction would also serve the purpose of judicial economy to avoid

                                   7   the wasteful duplication in parallel proceedings.” Johnson, 2017 WL 2929453, at *4. Therefore,

                                   8   the Court DENIES Defendants’ alternative motion to decline supplemental jurisdiction over the

                                   9   Unruh Act claim.

                                  10                                            CONCLUSION

                                  11          For the foregoing reasons, the Court GRANTS Defendants’ motion to dismiss and

                                  12   DENIES their alternative motion to decline to exercise supplemental jurisdiction. Plaintiff shall
Northern District of California
 United States District Court




                                  13   file his amended complaint, if any, by no later than January 29, 2020.

                                  14          IT IS SO ORDERED.

                                  15   Dated: January 8, 2020

                                  16                                                   ______________________________________
                                                                                       SALLIE KIM
                                  17                                                   United States Magistrate Judge
                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        6
